FILED
                              NOT FOR PUBLICATION                           MAR 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AFAK HAMIS HMIDAN; et. al.,                      No. 06-73586

               Petitioners,                      Agency Nos. A095-877-320
                                                             A095-877-321
  v.                                                         A095-877-322

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Afak Hamis Hmidan and her children petition pro se for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing their appeal from an

immigration judge’s decision denying their motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law. Lin v. Gonzales, 473 F.3d 979, 981 (9th Cir. 2007). We

deny the petition for review.

      The BIA correctly determined that 8 C.F.R. § 1003.23(b) barred petitioners’

motion to reopen where petitioners departed the United States while they were still

the subjects of removal proceedings. See id. at 982.

      PETITION FOR REVIEW DENIED.




                                         2                                   06-73586